Electronically Filed
                                                         Supreme Court
                                                         SCWC-16-0000005
                                                         03-AUG-2016
                                                         11:44 AM


                           SCWC-16-0000005


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                          DWIGHT J. VICENTE,

                    Petitioner/Claimant-Appellant,


                                 vs.


                    HILO MEDICAL INVESTORS, LTD.,

                     Respondent/Employer-Appellee,


                                 and


                  JOHN MULLEN & COMPANY, INC.,

             Respondent/Insurance Carrier-Appellee. 



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

      (CAAP-16-0000005; AB 2015-259(H); DCD NO. 1-87-00882)


                 ORDER DENYING “MOTION TO RECONSIDER”

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          On July 28, 2016, petitioner/claimant-appellant Dwight

J. Vicente filed a “Motion to Reconsider,” in which he asks the

court to reconsider the July 18, 2016 order rejecting his

application for writ of certiorari.     A rejection of an

application for writ of certiorari, however, is not subject to

reconsideration.    See HRAP Rule 40.1(h) (“Neither acceptance nor

rejection of an application for a writ of certiorari shall be

subject to a motion for reconsideration in the supreme court. 

The rejection of an application for certiorari shall be final.”). 

Accordingly, 

          It is hereby ordered that the “Motion to Reconsider” is
denied.
          DATED:   Honolulu, Hawai'i, August 3, 2016.

Dwight J. Vicente,            /s/   Mark E. Recktenwald

pro se
                       /s/   Paula A. Nakayama

                              /s/   Sabrina S. McKenna

                              /s/   Richard W. Pollack

                              /s/   Michael D. Wilson





                                 2